"Garnishment of public officers, Montana Code, section 9294. The assignment by Charles McDaniels to Ross Sugg Company void. (Chap. 270, Pol. Code, sec. 4157; Costello v. Great Falls IronWorks, 59 Mont. 417, 196 P. 982.)"
This is an appeal from a judgment in favor of the defendant,[1]  entered upon an agreed statement of facts.
Section 3 of Rule X of this court, which now is and for many years past has been in force, requires, inter alia, that the appellant's brief shall contain (a) a concise abstract or statement of the case, presenting succinctly the questions involved and the manner in which they are raised; (b) a specification of errors relied upon, which shall be numbered and shall set out separately and particularly each error intended to be argued. Appellant's brief in this case wholly ignores the requirements of this rule, in that it contains neither a statement of the case nor assignments of error.
From a cursory examination of the transcript it clearly appears that the judgment of the trial court was correct and should be affirmed. Upon the authority of Schatzlein Paint Co.
v. Godin, 24 Mont. 483, 62 P. 819, Casey v. Thieviege,27 Mont. 516, 71 P. 757, Samuell v. Moore Merc. Co., 62 Mont. 232,204 P. 376, and numerous other decisions of this court, which it is not necessary to cite, we consider that a *Page 293 
proper disposition of this case is to affirm the judgment, without discussion of the merits, and this is accordingly done.
Affirmed.
MR. CHIEF JUSTICE CALLAWAY and ASSOCIATE JUSTICES HOLLOWAY, GALEN and MATTHEWS concur.